DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 22-23, 26-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikora (US 5,237,831 – provided by Applicant in the IDS, previously cited).

Regarding claim 19, Sikora teaches a heating, ventilation, and/or air conditioning (HVAC) unit (see Title, Abstract), comprising: 
a housing (2, Fig. 1, see col. 4, lines 29-35) configured to direct an air flow through an air flow path of the housing (the air flow path is defined as the flow through the duct 4, col. 5, lines 1-5), 
wherein the housing comprises a volume within the housing (the volume is defined as the track which the evaporator translates on in the housing, defined by the guide plates 43 and other elements shown in Fig. 2 which allow for the evaporator 21 to translate within the housing 1, see col. 4, lines 29-40, the defined volume allows the evaporator to translate back and forth);
an evaporator (21, Fig. 6-7, see col. 4, lines 29-35) configured to translate between a first position (the first position defined as when the evaporator 21 is in the duct 4) on a first side of a return air inlet within the air flow path (see col. 5, lines 1-5 which notes that the duct 4 is connected to return air conduit is connected to the inlet 10, thereby the housing receives the defined air flow via the return air inlet as the inlet of the duct 4 is defined as a return air inlet since the inlet 10 is connected to a return air conduit thereby making 10 receive return air and making 10 a return air inlet); and 
a second position (the second position defined as when the evaporator 21 is in the duct 5, further see col. 4, lines 29-35 which shows the translation of the evaporator between two positions, further see col. 4, lines 29-35 which explains how the evaporator is slidable) on a second side of the return air inlet, opposite the first side, within the volume (see Fig. 1, which shows 20 in the housing while in the second position in duct 5, thus when 21 is within 5, it will also be within a volume of the housing, see col. 3, lines 60-65 which explains the air ducts 4 and 5 are in the housing, specifically noting them to be within the apparatus 1, see col. 29-35 which notes the evaporator is slidable on the ducts 4 and 5, the duct 5 is defined to be opposite of the duct 4, therefore when the evaporator is in the duct 5 it is relative to the return air conduit not shown but described in col. 4, lines 63-68), and 
wherein the housing is configured to receive the air flow via the return air inlet (see col. 5, lines 1-5 which notes that the duct 4 is connected to return air conduit is connected to the inlet 10, thereby the housing receives the defined air flow via the return air inlet as the inlet of the duct 4 is defined as a return air inlet since the inlet 10 is connected to a return air conduit thereby making 10 receive return air and making 10 a return air inlet); and
external to the air flow path (see when 21 is in 5, the evaporator is external to the air flow path which is defined as 4 in Fig. 7); and 
a controller configured to control an actuator to translate the evaporator between the first position and the second position based on an operating mode of the HVAC unit (see col. 2, lines 23-31 which notes an actuating means for positioning the heat exchangers, see claim 1 which notes a control means which is associated with the means for moving the heat exchangers).  

Regarding claim 22, Sikora teaches the HVAC unit of claim 19, wherein the controller is configured to control the actuator to translate the evaporator toward the first position when the HVAC unit is to operate in a cooling mode (see col. 2, lines 23-31 which notes an actuating means, which is controlled by the control means, for positioning the heat exchangers further see col. 5, lines 6-11 which notes that cooling mode occurs when the evaporator is positioned in duct 4).       

Regarding claim 23, Sikora teaches the HVAC unit of claim 22, wherein the controller is configured to control the actuator to translate the evaporator toward the second position when the HVAC unit is to operate in a heating mode (see col. 2, lines 23-31 which notes an actuating means, which is controlled by the control means, for positioning the heat exchangers further see col. 5, lines 12-17 which notes that heating mode occurs when the evaporator is positioned in duct 5).      

Regarding claim 26, Sikora teaches the HVAC unit of claim 19, wherein the evaporator is disposed within the housing in the first position and the second position (see at least Fig. 2,  Figs. 6-7 which show the first and second position being within the housing).  

Regarding claim 27, Sikora teaches the HVAC unit of claim 19, wherein the evaporator partially defines a boundary of the air flow path when the evaporator is in the second position (see Fig. 7).

Regarding claim 29, Sikora teaches the HVAC unit of claim 19, comprising a partition that at least partially defines the volume (see Figs. 1-2, which shows the partition 7 which partially defines the boundaries of where the evaporator can translate) and an additional volume within the housing (the additional volume is defined as the space which the condenser 20 can translate shown in Fig. 2), wherein the HVAC unit comprises a condenser positioned within the additional volume (see Fig. 2), and the condenser is fluidly coupled to the evaporator (see col. 4, lines 9-12 which notes the condenser and evaporator are connected via flexible piping).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora in view of Beckley (US 2004/0212211 – previously cited). 

Regarding claim 20, Sikora teaches the HVAC unit of claim 19, but does not teach a filter positioned adjacent to the evaporator, wherein the filter is configured to translate with the evaporator between the first position and the second position. 
Beckley teaches an HVAC unit (Beckley, 25, Fig. 3, paragraph [0018]) which features a filter attached to the evaporator (Beckley, paragraph [0018] which notes the filter 64 is attached to the evaporator 66, see Fig. 3). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sikora with a filter adjacent to the evaporator, as taught by Beckley, in order to remove particulates prior to air flowing through the evaporator. 
Through the combination of references, the filter would translate with the evaporator as Beckley teaches the evaporator and filter being attached together as a single unit.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora in view of Czerwonky (US 2009/0084117). 

Regarding claim 25, Sikora teaches the HVAC unit of claim 19, but does not teach a sliding base disposed on rails within the housing, wherein the evaporator is disposed on the sliding base, and the actuator is configured to translate the sliding base along the rails to linearly translate the evaporator between the first position and the second position
Czerwonky teaches a siding guide to move an evaporator (Czerwonky, paragraphs [0023], [0050]) with a sliding base (Czerwonky, 136, paragraph [0050], Fig. 5) which is disposed on rails to move the evaporator (Czerwonky, 126, Fig. 5, paragraph [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sikora with the sliding base disposed on rails to translate the evaporator, as taught by Czerwonky, as Sikora already teaches a mechanism to translate the evaporator but lacks the specifics of the claim, thereby making the combination obvious to try in order to assess the benefits it may have on the HVAC unit. 

Allowable Subject Matter
Claims 1-15, 17-18, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Sikora (US 5,237,831) in view of Knab (US 4,621,683).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing configured to direct an air flow through an air flow path of the housing; and an evaporator configured to translate between a first position within a volume of the housing and a second position within the volume of the housing, such that the evaporator is disposed within the air flow path in the first position and the evaporator is disposed external to the air flow path in the second position, wherein the evaporator is configured to translate in a direction of the air flow along the air flow path to translate to the first position, and the evaporator is configured to translate in an opposite direction of the air flow along the air flow path to translate to the second position.
Sikora teaches an analogous HVAC unit to the claimed invention, but lacks the specifics of “the evaporator is configured to translate in a direction of the air flow along the air flow path to translate to the first position, and the evaporator is configured to translate in an opposite direction of the air flow along the air flow path to translate to the second position.” While Sikora teaches an evaporator which can translate between the housing, Sikora does not teach that the evaporator is configured to translate in a direction of the air flow along the air flow path to the first position, nor does Sikora teach the evaporator is configured to translate in an opposite direction of the air flow along the air flow path to translate to the second position. Knab teaches a heat exchanger which is capable of moving within the housing, into and out of an air flow path (Knab, 5, Fig. 1, col. 2, lines 61-68 to col. 3, lines 1-15). However, Knab completely lacks the teaching of the heat exchanger translating along the air flow path, and teaches away from this limitation as the translation occurs into and out of the air flow path indicated by the arrows in Figure 1 and does not occur along the air flow path as claimed. 
Therefore, in the Examiner’s opinion, the combination would not be obvious to modify the prior art structures to reach the claimed invention absent impermissible hindsight of claim 1, with dependent claims therefrom are considered allowable.

Regarding claim 13, the closest prior art of record is Sikora (US 5,237,831) in view of Steelman (US 4,239,518).
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
A controller for a heating, ventilation, and/or air conditioning (HVAC) system, comprising a tangible, non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed, cause a processor to: operate the HVAC system in a first mode, wherein the HVAC system is configured to direct air through an air flow path of the HVAC system and across an evaporator disposed within the air flow path in the first mode, and the evaporator is positioned within a volume defined by the HVAC system at a first side of a return air inlet in the first mode; and operate the HVAC system in a second mode, wherein the HVAC system is configured to remove the evaporator from the air flow path, position the evaporator within the volume defined by the HVAC system at a second side of the return air inlet, direct air through the air flow path of the HVAC system and adjacent to the evaporator removed from the air flow path, and suspend operation of the evaporator based on the evaporator being positioned within the volume at the second side of the return air inlet in the second mode.
While Sikora as modified teaches an analogous structure to claim 13, the combination of references fails to teach “suspend operation of the evaporator based on the evaporator being positioned within the volume at the second side of the return air inlet in the second mode.” While Steelman provides a very broad teaching of manually moving cooling coils to a second position and suspending operation in the second position, the combination is not obvious in light in Sikora as while the concept may translate between them, the combination does not read on the entirety of the claimed invention as Sikora does not explicitly define whether the evaporator is used to condition air in the second position, which complicates the combination as it may functionally alter Sikora from its intended operation. Therefore, in the Examiner’s opinion, the combination would not be obvious to modify the prior art structures to reach the claimed invention absent impermissible hindsight of claim 13, with dependent claims therefrom are considered allowable.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the closest prior art of record is Sikora (US 5,237,831) in view of Beckley (US 2004/0212211), further in view of Kunnathur Ragupathi (US 2016/0328349).
The closest prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
the controller is configured to operate the blower at a first power level when the evaporator is in the first position, the controller is configured to operate the blower at a second power level when the evaporator is in the second position, wherein the second power level is less than the first power level.
Sikora as modified teaches the a blower positioned downstream of the evaporator relative to a flow direction of the air flow along the air flow path (Sikora, 14, Fig. 2, col. 3, lines 58-68). However, Sikora as modified does not teach that “the controller is configured to operate the blower at a first power level when the evaporator is in the first position, the controller is configured to operate the blower at a second power level when the evaporator is in the second position, wherein the second power level is less than the first power level.” Kunnathur teaches that it is known to optimize thermal control by determination of fan speed and power values (Kunnathur, paragraph [0015]). However, the claim explicitly requires the variation of speed and power relative to the evaporator position, where one power level is specifically less than the other power level based on the position of the evaporator is not taught by the references. In the Examiner’s opinion, reading this into the claim based on Kunnathur would involve impermissible hindsight without bridging the gap between the concept behind the claim and what is actually claimed.

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 35 USC 112a rejections made in the previous office action. Applicant asserts that the rejections are overcome by amendment. See Applicant Remarks, pg. 8. The Examiner agrees as the limitations which were rejected under 112a are now removed from the claims. 
Applicant further argues the 35 USC 102 rejections of claims 1 and 19. Applicant asserts that claim 1 is not taught in light of the amendment. The Examiner agrees and the rejection is withdrawn. Please see the action above. 
Regarding claim 19, Applicant asserts that Sikora does not teach the amendment to the claims. Specifically noting that Sikora does not teach translating the evaporator between a first position on a first side of a return air inlet to a second position on a second side of the return air inlet, opposite the first side. Applicant asserts that the duct 5 is not opposite the duct 4 as they are parallel and adjacent and not opposite. The Examiner disagrees, as the two positions can be opposite sides of each other while being parallel, relative to the perspective one side is opposite the other. Further, regarding the argument that Sikora does not teach the amendment, specifically asserting that return air inlet of Sikora is not proper. The Examiner disagrees as Sikora specifically notes that the inlet 10 is connected to a return air conduit, thus making 10 a return air inlet. Therefore, the rejection of claim 19 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763